Exhibit 10.21

                , 20        

____________

____________

____________

 

RE: Letter Agreement dated February     , 20        , Award
Number                    

     Grant of Restricted Stock Units (the “Agreement”)

Dear                 :

I am pleased to advise you that on February ___, 20__ (the “Date of Grant”), and
pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as
Amended (the “Plan”), the Compensation Committee (the “Committee”) of the Board
of Directors of First Midwest Bancorp, Inc. (the “Company”) has approved a grant
to you of a “Restricted Stock Unit Award” (the “Award”). The Award provides you
with the opportunity to earn ________ shares of the Company’s Common Stock.

The Award is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1) Award

The Company hereby grants to you an Award of _______ Restricted Stock Units
subject to the vesting provisions of Section 2 and other provisions of this
Agreement. Each Restricted Stock Unit represents the right to receive one share
of Common Stock on the vesting date (less and shares withheld in satisfaction of
tax withholding obligations under Section 8, if any). Such Units are referred to
in this Letter Agreement as the “Restricted Units.” Restricted Units may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated.

 

(2) Restrictions; Vesting

Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Units shall vest and become payable in shares of Common Stock only if you
continue in the employment of the Company or any of its subsidiaries. The
Restricted Units will vest as follows: (a) 50% will vest on February __, 20__;
and (b) the remaining 50% of the Award will vest February __, 20__.

Restricted Units which become vested and payable shall be paid in shares of
Company Common Stock (one share for each Restricted Unit) subject to withholding
under Section 8.

 

(3) Termination of Employment

If your employment with the Company or any of its subsidiaries terminates due to
your death, Disability or Retirement at or after your Normal Retirement Date,
all restrictions on your Restricted Units will lapse and the Restricted Units
will become immediately vested and payable in full in shares of Company Common
Stock, subject to withholding under Section 8. If your employment with the
Company or any of its subsidiaries terminates for any other reason prior to the
full vesting of the Restricted Units, all non-vested Restricted Units shall be
immediately

 

This Letter Agreement constitutes part of a prospectus covering securities that
have been

registered under the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

forfeited and all your rights hereunder shall terminate.

 

(4) Merger, Consolidation or Change in Control

In the event of a Change in Control, all restrictions on any non-vested
Restricted Units will lapse and such Restricted Units shall be vested and
payable in full, subject to withholding under Section 8. For purposes of this
Letter Agreement, “Change in Control” shall be as defined in Section 14 of the
Plan, provided that notwithstanding the provisions of Section 14(c) of the Plan
relating to stockholder approval of a transaction constituting a Business
Combination (as defined in Section 14(c)), a Change in Control with respect to a
Business Combination shall not occur prior to the date of consummation of such
transaction.

 

(5) Non-Transferability

Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, otherwise than by will or by the laws of
descent and distribution.

 

(6) Securities Law Restrictions

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.

Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company’s Corporate Secretary
prior to selling any such shares.

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “General Information Regarding Restricted
Share Grants”.

 

(7) Stockholder Rights

Because this is an Award of Restricted Units and not actual shares, you will not
have any rights of a stockholder with respect to the Restricted Units. All cash
dividends or cash distributions paid or made available with respect to the
Common Stock as if each Restricted Unit was a share of Common Stock shall be
held and paid to you on the vesting date for such shares. The Restricted Units
are not subject to or eligible for inclusion in the First Midwest Bancorp, Inc.
Dividend Reinvestment and Stock Purchase Plan.

 

(8) Withholding

You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Units, generally
when payment is made for the Units. The payment shall be made by withholding the
necessary amount from any cash payment (or your next normal payroll check with
respect to dividend-related payments), and by withholding from any payment of
shares of the Company’s Common Stock by withholding shares with a value equal to
such minimum statutory withholding amount. Shares withheld as payment of
required withholding shall be valued at Fair Market Value on the date such
withholding obligation arises.

 

(9) Tax Consequences

 

Page 2



--------------------------------------------------------------------------------

Information regarding federal tax consequences of the Award can be found in the
Plan’s “Summary Description” and the document entitled “General Information
Regarding Restricted Share Grants”. You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.

 

(10) Employment; Successors

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. Nothing herein shall create any right for
you to receive, or obligation on the part of the Company to grant to you, any
further Awards under the Plan. This Agreement shall be binding upon, and inure
to the benefit of, any successor or successors of the Company.

 

(11) Conformity with Plan

 

  (a) The Award is intended to conform in all respects with the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By executing and returning the enclosed
Confirmation of Acceptance of this Letter Agreement, you agree to be bound by
all the terms hereof and of the Plan. Except as otherwise expressly provided
herein, all definitions stated in the Plan shall be fully applicable to this
Letter Agreement.

 

  (b) Any action taken or decision made by the Compensation Committee of the
Company’s Board of Directors arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement or the
Plan, shall lie within sole and absolute discretion, as the case may be, and
shall be final, conclusive and binding on you and all persons claiming under or
through you. This Agreement shall be binding upon your heirs, executors,
administrators and successors.

 

  (c) This Agreement shall be construed and interpreted in accordance with the
laws of the Sate of Delaware.

To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the “Beneficiary Designation Form” and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.

If you have any questions, please do not hesitate to contact _________ of First
Midwest Bancorp, Inc. at (630) 875-______.

Very truly yours,

/s/ Michael L. Scudder

Michael L. Scudder

President and Chief Executive Officer

First Midwest Bancorp, Inc.

 

Page 3